Exhibit 10.1
RESPECT YOUR UNIVERSE, INC.
2011 INCENTIVE AWARD PLAN
(Adopted by the Board of Directors, June 10, 2011)
(Approved by the Stockholders, June 10, 2011)
 
ARTICLE 1.
 
PURPOSE
 
     The purpose of the Respect Your Universe, Inc. 2011 Incentive Award Plan
(as it may be amended or restated from time to time, the “Plan”) is to promote
the success and enhance the value of Respect Your Universe, Inc. (the “Company”)
by linking the individual interests of the members of the Board, Employees, and
Consultants to those of Company stockholders and by providing such individuals
with an incentive to generate superior returns to Company stockholders. The Plan
is further intended to provide flexibility to the Company in its ability to
motivate, attract, and retain the services of members of the Board, Employees,
and Consultants upon whose judgment, interest, and special effort the successful
conduct of the Company’s operation is largely dependent.
 
ARTICLE 2.
 
DEFINITIONS AND CONSTRUCTION
 
     Wherever the following terms are used in the Plan they shall have the
meanings specified below, unless the context clearly indicates otherwise. The
singular pronoun shall include the plural where the context so indicates.
 
     2.1 “Administrator” shall mean the entity that conducts the general
administration of the Plan as provided in Article 13. With reference to the
duties of the Committee under the Plan which have been delegated to one or more
persons pursuant to Section 13.6, or as to which the Board has assumed, the term
“Administrator” shall refer to such person(s) unless the Committee or the Board
has revoked such delegation or the Board has terminated the assumption of such
duties.
 
     2.2 “Affiliate” shall mean (a) Subsidiary; and (b) any domestic eligible
entity that is disregarded, under Treasury Regulation Section 301.7701-3, as an
entity separate from either (i) the Company or (ii) any Subsidiary.
 
     2.3 “Applicable Accounting Standards” shall mean Generally Accepted
Accounting Principles in the United States, International Financial Reporting
Standards or such other accounting principles or standards as may apply to the
Company’s financial statements under United States federal securities laws from
time to time.
 
     2.4 “Award” shall mean an Option, a Restricted Stock award, a Restricted
Stock Unit award, a Performance Award, a Dividend Equivalents award, a Deferred
Stock award, a Deferred Stock Unit award, a Stock Payment award or a Stock
Appreciation Right, which may be awarded or granted under the Plan
(collectively, “Awards”).
 
     2.5 “Award Agreement” shall mean any written notice, agreement, terms and
conditions, contract or other instrument or document evidencing an Award,
including through electronic medium, which shall contain such terms and
conditions with respect to an Award as the Administrator shall determine
consistent with the Plan. 
 
     2.6 “Award Limit” shall mean with respect to Awards that shall be payable
in Shares or in cash, as the case may be.
 
 
1

--------------------------------------------------------------------------------

 
 
     2.7 “Board” shall mean the Board of Directors of the Company.
 
     2.8 “Change in Control” shall mean and includes each of the following:
 
          (a) as a result of any merger or consolidation, the voting securities
of the Company outstanding immediately prior thereto represent (either by
remaining outstanding or by being converted into voting securities of the
surviving or acquiring entity) less than 49% of the combined voting power of the
voting securities of the Company or such surviving or acquiring entity
outstanding immediately after such merger or consolidation;
 
          (b) during any period of twenty-four consecutive calendar months, the
individuals who at the beginning of such period constitute the Board, and any
new directors whose election by such Board or nomination for election by
stockholders was approved by a vote of at least two-thirds of the members of
such Board who were either directors on such Board at the beginning of the
period or whose election or nomination for election as directors was previously
so approved, for any reason cease to constitute at least a majority of the
members thereof;
 
          (c) any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Exchange Act) shall become the beneficial owner
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of more
than 20% of the then outstanding shares of Common Stock of the Company;
 
          (d) any sale of all or substantially all of the assets of the Company;
or
 
          (e) the complete liquidation or dissolution of the Company.
 
Notwithstanding the foregoing, if a Change in Control constitutes a payment
event with respect to any Award which provides for the deferral of compensation
and is subject to Section 409A of the Code, the transaction or event with
respect to such Award must also constitute a “change in control event,” as
defined in Treasury Regulation §1.409A-3(i)(5) to the extent required by Section
409A.
 
The Committee shall have full and final authority, which shall be exercised in
its discretion, to determine conclusively whether a Change in Control of the
Company has occurred pursuant to the above definition, and the date of the
occurrence of such Change in Control and any incidental matters relating
thereto.
 
     2.9 “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time, together with the regulations and official guidance promulgated
thereunder.
 
     2.10 “Committee” shall mean the Compensation Committee of the Board, or
another committee or subcommittee of the Board, appointed as provided in Section
13.1.
 
     2.11 “Common Stock” shall mean the common stock of the Company, par value
$0.001 per share.
  
     2.12 “Company” shall have the meaning set forth in Article 1.
 
     2.13 “Consultant” shall mean any consultant or adviser engaged to provide
services to the Company or any Affiliate that qualifies as a consultant under
the applicable rules of the Securities and Exchange Commission for registration
of shares on a Form S-8 Registration Statement.
 
     2.14 “Covered Employee” shall mean any Employee who is, or could be, a
“covered employee” within the meaning of Section 162(m) of the Code.
 
 
2

--------------------------------------------------------------------------------

 
 
     2.15 “Deferred Stock” shall mean a right to receive Shares awarded under
Section 10.4.
 
     2.16 “Deferred Stock Unit” shall mean a right to receive Shares awarded
under Section 10.5.
 
     2.17 “Director” shall mean a member of the Board, as constituted from time
to time.
 
     2.18 “Dividend Equivalent” shall mean a right to receive the equivalent
value (in cash or Shares) of dividends paid on Shares, awarded under Section
10.2.
 
     2.19 “DRO” shall mean a domestic relations order as defined by the Code or
Title I of the Employee Retirement Income Security Act of 1974, as amended from
time to time, or the rules thereunder.
 
     2.20 “Effective Date” shall mean the date the Plan is approved by the
Company’s stockholders.
 
     2.21 “Eligible Individual” shall mean any person who is an Employee, a
Consultant or a Non-Employee Director, as determined by the Committee.
 
     2.22 “Employee” shall mean any officer or other employee (as determined in
accordance with Section 3401(c) of the Code and the Treasury Regulations
thereunder) of the Company or of any Affiliate.
 
     2.23 “Equity Restructuring” shall mean a nonreciprocal transaction between
the Company and its stockholders, such as a stock dividend, stock split,
spin-off, rights offering or recapitalization through a large, nonrecurring cash
dividend, that affects the number or kind of shares of Common Stock (or other
securities of the Company) or the share price of Common Stock (or other
securities) and causes a change in the per share value of the Common Stock
underlying outstanding Awards.
 
     2.24 “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended from time to time.
 
     2.25 “Fair Market Value” shall mean, as of any given date, the value of a
Share determined as follows:
 
          (a) If the Common Stock is listed on any (i) established securities
exchange (such as the New York Stock Exchange, the NASDAQ Global Market and the
NASDAQ Global Select Market), (ii) national market system or (iii) automated
quotation system on which the Shares are listed, quoted or traded, its Fair
Market Value shall be the closing sales price for a Share as quoted on such
exchange or system for such date or, if there is no closing sales price for a
Share on the date in question, the closing sales price for a Share on the last
preceding date for which such quotation exists, as reported in The Wall Street
Journal or such other source as the Administrator deems reliable;
 
           (b) If the Common Stock is not listed on an established securities
exchange, national market system or automated quotation system, but the Common
Stock is regularly quoted by a recognized securities dealer, its Fair Market
Value shall be the mean of the high bid and low asked prices for such date or,
if there are no high bid and low asked prices for a Share on such date, the mean
of the high bid and low asked prices for a Share on the last preceding date for
which such information exists, as reported in The Wall Street Journal or such
other source as the Administrator deems reliable; or
 
          (c) If the Common Stock is neither listed on an established securities
exchange, national market system or automated quotation system nor regularly
quoted by a recognized securities dealer, its Fair Market Value shall be
established by the Administrator in good faith.
 
 
3

--------------------------------------------------------------------------------

 
 
     2.26 “Greater Than 10% Stockholder” shall mean an individual then owning
(within the meaning of Section 424(d) of the Code) more than 10% of the total
combined voting power of all classes of stock of the Company or any subsidiary
corporation (as defined in Section 424(f) of the Code) or parent corporation
thereof (as defined in Section 424(e) of the Code).
 
     2.27 “Holder” shall mean a person who has been granted an Award.
 
     2.28 “Incentive Stock Option” shall mean an Option that is intended to
qualify as an incentive stock option and conforms to the applicable provisions
of Section 422 of the Code.
 
     2.29 “Non-Employee Director” shall mean a Director of the Company who is
not an Employee.
 
     2.30 “Non-Employee Director Equity Compensation Policy” shall have the
meaning set forth in Section 4.6.
 
     2.31 “Non-Qualified Stock Option” shall mean an Option that is not an
Incentive Stock Option.
 
     2.32 “Option” shall mean a right to purchase Shares at a specified exercise
price, granted under Article 6. An Option shall be either a Non-Qualified Stock
Option or an Incentive Stock Option; provided, however, that Options granted to
Non-Employee Directors and Consultants shall only be Non-Qualified Stock
Options.
 
     2.33 “Option Term” shall have the meaning set forth in Section 6.4.
 
     2.34 “Parent” shall mean any entity (other than the Company), whether
domestic or foreign, in an unbroken chain of entities ending with the Company if
each of the entities other than the Company beneficially owns, at the time of
the determination, securities or interests representing at least fifty percent
(50%) of the total combined voting power of all classes of securities or
interests in one of the other entities in such chain.
 
     2.35 “Performance Award” shall mean a cash bonus award, stock bonus award,
performance award or incentive award that is paid in cash, Shares or a
combination of both, awarded under Section 10.1.
 
     2.36 “Performance-Based Compensation” shall mean any compensation that is
intended to qualify as “performance-based compensation” as described in Section
162(m)(4)(C) of the Code.
 
     2.37 “Performance Criteria” shall mean the criteria (and adjustments) that
the Committee selects for an Award for purposes of establishing the Performance
Goal or Performance Goals for a Performance Period, determined as follows:
 
          (a) The Performance Criteria that shall be used to establish
Performance Goals are limited to the following: (i) net earnings (either before
or after one or more of the following: (A) interest, (B) taxes, (C) depreciation
and (D) amortization); (ii) gross or net sales or revenue; (iii) net income
(either before or after taxes); (iv) adjusted net income; (v) operating earnings
or profit; (vi) cash flow (including, but not limited to, operating cash flow
and free cash flow); (vii) return on assets; (viii) return on capital; (ix)
return on stockholders’ equity; (x) total stockholder return; (xi) return on
sales; (xii) gross or net profit or operating margin; (xiii) costs; (xiv) funds
from operations; (xv) expenses; (xvi) working capital; (xvii) earnings per
share; (xviii) adjusted earnings per share; (xix) price per Share; (xx)
regulatory body approval for commercialization of a product; (xxi) positive
results from clinical trials; (xxii) initiation of registration clinical trials;
(xxiii) implementation or completion of critical projects; (xxiv) closing of
significant financing; (xxv) execution or completion of strategic initiatives;
(xxvi) market share; (xxvii) economic value; (xxviii) cash flow return on
capital and (xxix) return on net assets, any of which may be measured either in
absolute terms or as compared to any incremental increase or decrease or as
compared to results of a peer group or to market performance indicators or
indices.
 
 
4

--------------------------------------------------------------------------------

 
 
          (b) The Administrator may, in its sole discretion, provide that one or
more objectively determinable adjustments shall be made to one or more of the
Performance Goals. Such adjustments may include one or more of the following:
(i) items related to a change in accounting principle; (ii) items relating to
financing activities; (iii) expenses for restructuring or productivity
initiatives; (iv) other non-operating items; (v) items related to acquisitions;
(vi) items attributable to the business operations of any entity acquired by the
Company during the Performance Period; (vii) items related to the disposal of a
business or segment of a business; (viii) items related to discontinued
operations that do not qualify as a segment of a business under Applicable
Accounting Standards; (ix) items attributable to any stock dividend, stock
split, combination or exchange of stock occurring during the Performance Period;
(x) any other items of significant income or expense which are determined to be
appropriate adjustments; (xi) items relating to unusual or extraordinary
corporate transactions, events or developments, (xii) items related to
amortization of acquired intangible assets; (xiii) items that are outside the
scope of the Company’s core, on-going business activities; (xiv) items related
to acquired in-process research and development; (xv) items relating to changes
in tax laws; (xvi) items relating to major licensing or partnership
arrangements; (xvii) items relating to asset impairment charges; (xviii) items
relating to gains or losses for litigation, arbitration and contractual
settlements; or (xix) items relating to any other unusual or nonrecurring events
or changes in applicable laws, accounting principles or business conditions. For
all Awards intended to qualify as Performance-Based Compensation, such
determinations shall be made within the time prescribed by, and otherwise in
compliance with, Section 162(m) of the Code.
 
     2.38 “Performance Goals” shall mean, for a Performance Period, one or more
goals established in writing by the Administrator for the Performance Period
based upon one or more Performance Criteria. Depending on the Performance
Criteria used to establish such Performance Goals, the Performance Goals may be
expressed in terms of overall Company performance or the performance of a
Subsidiary, division, business unit, or an individual. The achievement of each
Performance Goal shall be determined, to the extent applicable, with reference
to Applicable Accounting Standards.


     2.39 “Performance Period” shall mean one or more periods of time, which may
be of varying and overlapping durations, as the Administrator may select, over
which the attainment of one or more Performance Goals will be measured for the
purpose of determining a Holder’s right to, and the payment of, an Award.
 
     2.40 “Performance Stock Unit” shall mean a Performance Award awarded under
Section 10.1 which is denominated in units of value including dollar value of
shares of Common Stock.
 
     2.41 “Permitted Transferee” shall mean, with respect to a Holder, any
“family member” of the Holder, as defined under the instructions to use the Form
S-8 Registration Statement under the Securities Act, after taking into account
any state, federal, local or foreign tax and securities laws applicable to
transferable Awards.
 
     2.42 “Plan” shall have the meaning set forth in Article 1.
 
     2.43 “Program” shall mean any program adopted by the Administrator pursuant
to the Plan containing the terms and conditions intended to govern a specified
type of Award granted under the Plan and pursuant to which such type of Award
may be granted under the Plan.
 
     2.44 “Restricted Stock” shall mean Common Stock awarded under Article 8
that is subject to certain restrictions and may be subject to risk of forfeiture
or repurchase.
 
 
5

--------------------------------------------------------------------------------

 
 
     2.45 “Restricted Stock Units” shall mean the right to receive Shares
awarded under Article 9.
 
     2.46 “Securities Act” shall mean the Securities Act of 1933, as amended.
 
     2.47 “Shares” shall mean shares of Common Stock.
 
     2.48 “Stock Appreciation Right” shall mean a stock appreciation right
granted under Article 11.
 
     2.49 “Stock Appreciation Right Term” shall have the meaning set forth in
Section 11.4.
 
     2.50 “Stock Payment” shall mean (a) a payment in the form of Shares, or (b)
an option or other right to purchase Shares, as part of a bonus, deferred
compensation or other arrangement, awarded under Section 10.3.
 
     2.51 “Subsidiary” shall mean any entity (other than the Company), whether
domestic or foreign, in an unbroken chain of entities beginning with the Company
if each of the entities other than the last entity in the unbroken chain
beneficially owns, at the time of the determination, securities or interests
representing at least fifty percent (50%) of the total combined voting power of
all classes of securities or interests in one of the other entities in such
chain.
 
     2.52 “Substitute Award” shall mean an Award granted under the Plan upon the
assumption of, or in substitution for, outstanding equity awards previously
granted by a company or other entity in connection with a corporate transaction,
such as a merger, combination, consolidation or acquisition of property or
stock; provided, however, that in no event shall the term “Substitute Award” be
construed to refer to an award made in connection with the cancellation and
repricing of an Option or Stock Appreciation Right.
 
     2.53 “Termination of Service” shall mean:
 
          (a) As to a Consultant, the time when the engagement of a Holder as a
Consultant to the Company or an Affiliate is terminated for any reason, with or
without cause, including, without limitation, by resignation, discharge, death
or retirement, but excluding terminations where the Consultant simultaneously
commences or remains in employment or service with the Company or any Affiliate.
 
          (b) As to a Non-Employee Director, the time when a Holder who is a
Non-Employee Director ceases to be a Director for any reason, including, without
limitation, a termination by resignation, failure to be elected, death or
retirement, but excluding terminations where the Holder simultaneously commences
or remains in employment or service with the Company or any Affiliate.
 
          (c) As to an Employee, the time when the employee-employer
relationship between a Holder and the Company or any Affiliate is terminated for
any reason, including, without limitation, a termination by resignation,
discharge, death, disability or retirement; but excluding terminations where the
Holder simultaneously commences or remains in employment or service with the
Company or any Affiliate.
 
     The Administrator, in its sole discretion, shall determine the effect of
all matters and questions relating to Terminations of Service, including,
without limitation, the question of whether a Termination of Service resulted
from a discharge for cause and all questions of whether particular leaves of
absence constitute a Termination of Service; provided, however, that, with
respect to Incentive Stock Options, unless the Administrator otherwise provides
in the terms of the Program, the Award Agreement or otherwise, a leave of
absence, change in status from an employee to an independent contractor or other
change in the employee-employer relationship shall constitute a Termination of
Service only if, and to the extent that, such leave of absence, change in status
or other change interrupts employment for the purposes of Section 422(a)(2) of
the Code and the then applicable regulations and revenue rulings under said
Section. For purposes of the Plan, a Holder’s employee-employer relationship or
consultancy relations shall be deemed to be terminated in the event that the
Affiliate employing or contracting with such Holder ceases to remain an
Affiliate following any merger, sale of stock or other corporate transaction or
event (including, without limitation, a spin-off).
 
 
6

--------------------------------------------------------------------------------

 
 
ARTICLE 3.
 
SHARES SUBJECT TO THE PLAN
 
     3.1 Number of Shares.
 
          (a) Subject to Section 14.2 and Section 3.1(b), the aggregate number
of Shares which may be issued or transferred pursuant to Awards under the Plan
is 5,000,000.


          (b) If any Shares subject to an Award are forfeited or expire or such
Award is settled for cash (in whole or in part), the Shares subject to such
Award shall, to the extent of such forfeiture, expiration or cash settlement,
again be available for future grants of Awards under the Plan. Notwithstanding
anything to the contrary contained herein, the following Shares shall not be
added to the Shares authorized for grant under Section 3.1(a) and will not be
available for future grants of Awards: (i) Shares tendered by a Holder or
withheld by the Company in payment of the exercise price of an Option; (ii)
Shares tendered by the Holder or withheld by the Company to satisfy any tax
withholding obligation with respect to an Award; (iii) Shares subject to a Stock
Appreciation Right that are not issued in connection with the stock settlement
of the Stock Appreciation Right on exercise thereof; and (iv) Shares purchased
on the open market with the cash proceeds from the exercise of Options. Any
Shares repurchased by the Company under Section 8.4 at the same price paid by
the Holder so that such Shares are returned to the Company will again be
available for Awards. The payment of Dividend Equivalents in cash in conjunction
with any outstanding Awards shall not be counted against the shares available
for issuance under the Plan. Notwithstanding the provisions of this Section
3.1(b), no Shares may again be optioned, granted or awarded if such action would
cause an Incentive Stock Option to fail to qualify as an incentive stock option
under Section 422 of the Code.
 
          (c) Substitute Awards shall not reduce the Shares authorized for grant
under the Plan. Additionally, in the event that a company acquired by the
Company or any Affiliate or with which the Company or any Affiliate combines has
shares available under a pre-existing plan approved by stockholders and not
adopted in contemplation of such acquisition or combination, the shares
available for grant pursuant to the terms of such pre-existing plan (as
adjusted, to the extent appropriate, using the exchange ratio or other
adjustment or valuation ratio or formula used in such acquisition or combination
to determine the consideration payable to the holders of common stock of the
entities party to such acquisition or combination) may be used for Awards under
the Plan and shall not reduce the Shares authorized for grant under the Plan;
provided that Awards using such available shares shall not be made after the
date awards or grants could have been made under the terms of the pre-existing
plan, absent the acquisition or combination, and shall only be made to
individuals who were not employed by or providing services to the Company or its
Affiliates immediately prior to such acquisition or combination.
 
     3.2 Stock Distributed. Any Shares distributed pursuant to an Award may
consist, in whole or in part, of authorized and unissued Common Stock, treasury
Common Stock or Common Stock purchased on the open market in management’s sole
discretion in compliance with the Plan and applicable law.


ARTICLE 4.
 
GRANTING OF AWARDS
 
     4.1 Participation. The Administrator may, from time to time, select from
among all Eligible Individuals, those to whom an Award shall be granted and
shall determine the nature and amount of each Award, which shall not be
inconsistent with the requirements of the Plan. Except as provided in Section
4.6 regarding the grant of Awards pursuant to the Non-Employee Director Equity
Compensation Policy, no Eligible Individual shall have any right to be granted
an Award pursuant to the Plan.
 
 
7

--------------------------------------------------------------------------------

 
 
     4.2 Award Agreement. Each Award shall be evidenced by an Award Agreement
that sets forth the terms, conditions and limitations for such Award, which may
include the term of the Award, the provisions applicable in the event of the
Holder’s Termination of Service, and the Company’s authority to unilaterally or
bilaterally amend, modify, suspend, cancel or rescind an Award. Award Agreements
evidencing Awards intended to qualify as Performance-Based Compensation shall
contain such terms and conditions as may be necessary to meet the applicable
provisions of Section 162(m) of the Code. Award Agreements evidencing Incentive
Stock Options shall contain such terms and conditions as may be necessary to
meet the applicable provisions of Section 422 of the Code.
 
     4.3 Limitations Applicable to Section 16 Persons. Notwithstanding any other
provision of the Plan, the Plan, and any Award granted or awarded to any
individual who is then subject to Section 16 of the Exchange Act, shall be
subject to any additional limitations set forth in any applicable exemptive rule
under Section 16 of the Exchange Act (including Rule 16b-3 of the Exchange Act
and any amendments thereto) that are requirements for the application of such
exemptive rule. To the extent permitted by applicable law, the Plan and Awards
granted or awarded hereunder shall be deemed amended to the extent necessary to
conform to such applicable exemptive rule.
 
     4.4 At-Will Employment; Voluntary Participation. Nothing in the Plan or in
any Program or Award Agreement hereunder shall confer upon any Holder any right
to continue in the employ of, or as a Director or Consultant for, the Company or
any Affiliate, or shall interfere with or restrict in any way the rights of the
Company and any Affiliate, which rights are hereby expressly reserved, to
discharge any Holder at any time for any reason whatsoever, with or without
cause, and with or without notice, or to terminate or change all other terms and
conditions of employment or engagement, except to the extent expressly provided
otherwise in a written agreement between the Holder and the Company or any
Affiliate. Participation by each Holder in the Plan shall be voluntary and
nothing in the Plan shall be construed as mandating that any Eligible Individual
shall participate in the Plan.
 
     4.5 Foreign Holders. Notwithstanding any provision of the Plan to the
contrary, in order to comply with the laws in countries other than the United
States in which the Company and its Affiliates operate or have Employees,
Non-Employee Directors or Consultants, or in order to comply with the
requirements of any foreign securities exchange, the Administrator, in its sole
discretion, shall have the power and authority to: (a) determine which
Affiliates shall be covered by the Plan; (b) determine which Eligible
Individuals outside the United States are eligible to participate in the Plan;
(c) modify the terms and conditions of any Award granted to Eligible Individuals
outside the United States to comply with applicable foreign laws or listing
requirements of any such foreign securities exchange; (d) establish subplans and
modify exercise procedures and other terms and procedures, to the extent such
actions may be necessary or advisable (any such subplans and/or modifications
shall be attached to the Plan as appendices); provided, however, that no such
subplans and/or modifications shall increase the share limitations contained in
Sections 3.1; and (e) take any action, before or after an Award is made, that it
deems advisable to obtain approval or comply with any necessary local
governmental regulatory exemptions or approvals or listing requirements of any
such foreign securities exchange. Notwithstanding the foregoing, the
Administrator may not take any actions hereunder, and no Awards shall be
granted, that would violate the Code, the Exchange Act, the Securities Act, any
other securities law or governing statute, the rules of the securities exchange
or automated quotation system on which the Shares are listed, quoted or traded
or any other applicable law. For purposes of the Plan, all references to foreign
laws, rules, regulations or taxes shall be references to the laws, rules,
regulations and taxes of any applicable jurisdiction other than the United
States or a political subdivision thereof.
 
     4.6 Non-Employee Director Awards. The Administrator may, in its discretion,
provide that Awards granted to Non-Employee Directors shall be granted pursuant
to a written non-discretionary formula established by the Administrator (the
“Non-Employee Director Equity Compensation Policy”), subject to the limitations
of the Plan. The Non-Employee Director Equity Compensation Policy shall set
forth the type of Award(s) to be granted to Non-Employee Directors, the number
of Shares to be subject to Non-Employee Director Awards, the conditions on which
such Awards shall be granted, become exercisable and/or payable and expire, and
such other terms and conditions as the Administrator shall determine in its
discretion. The Non-Employee Director Equity Compensation Policy may be modified
by the Administrator from time to time in its discretion.
 
 
8

--------------------------------------------------------------------------------

 
 
     4.7 Stand-Alone and Tandem Awards. Awards granted pursuant to the Plan may,
in the sole discretion of the Administrator, be granted either alone, in
addition to, or in tandem with, any other Award granted pursuant to the Plan.
Awards granted in addition to or in tandem with other Awards may be granted
either at the same time as or at a different time from the grant of such other
Awards.
 
ARTICLE 5.
 
PROVISIONS APPLICABLE TO AWARDS INTENDED TO QUALIFY AS
PERFORMANCE-BASED COMPENSATION.
 
     5.1 Purpose. The Committee, in its sole discretion, may determine at the
time an Award is granted or at any time thereafter whether such Award is
intended to qualify as Performance-Based Compensation. If the Committee, in its
sole discretion, decides to grant such an Award to an Eligible Individual that
is intended to qualify as Performance-Based Compensation, then the provisions of
this Article 5 shall control over any contrary provision contained in the Plan.
The Administrator may in its sole discretion grant Awards to other Eligible
Individuals that are based on Performance Criteria or Performance Goals but that
do not satisfy the requirements of this Article 5 and that are not intended to
qualify as Performance-Based Compensation. Unless otherwise specified by the
Administrator at the time of grant, the Performance Criteria with respect to an
Award intended to be Performance-Based Compensation payable to a Covered
Employee shall be determined on the basis of Applicable Accounting Standards.
 
     5.2 Applicability. The grant of an Award to an Eligible Individual for a
particular Performance Period shall not require the grant of an Award to such
Individual in any subsequent Performance Period and the grant of an Award to any
one Eligible Individual shall not require the grant of an Award to any other
Eligible Individual in such period or in any other period.
 
     5.3 Types of Awards. Notwithstanding anything in the Plan to the contrary,
the Committee may grant any Award to an Eligible Individual intended to qualify
as Performance-Based Compensation, including, without limitation, Restricted
Stock the restrictions with respect to which lapse upon the attainment of
specified Performance Goals, Restricted Stock Units that vest and become payable
upon the attainment of specified Performance Goals and any Performance Awards
described in Article 10 that vest or become exercisable or payable upon the
attainment of one or more specified Performance Goals.
 
     5.4 Procedures with Respect to Performance-Based Awards. To the extent
necessary to comply with the requirements of Section 162(m)(4)(C) of the Code,
with respect to any Award granted to one or more Eligible Individuals which is
intended to qualify as Performance-Based Compensation, no later than 90 days
following the commencement of any Performance Period or any designated fiscal
period or period of service (or such earlier time as may be required under
Section 162(m) of the Code), the Committee shall, in writing, (a) designate one
or more Eligible Individuals, (b) select the Performance Criteria applicable to
the Performance Period, (c) establish the Performance Goals, and amounts of such
Awards, as applicable, which may be earned for such Performance Period based on
the Performance Criteria, and (d) specify the relationship between Performance
Criteria and the Performance Goals and the amounts of such Awards, as
applicable, to be earned by each Covered Employee for such Performance Period.
Following the completion of each Performance Period, the Committee shall certify
in writing whether and the extent to which the applicable Performance Goals have
been achieved for such Performance Period. In determining the amount earned
under such Awards, the Committee shall have the right to reduce or eliminate
(but not to increase) the amount payable at a given level of performance to take
into account additional factors that the Committee may deem relevant, including
the assessment of individual or corporate performance for the Performance
Period.
 
     5.5 Payment of Performance-Based Awards. Unless otherwise provided in the
applicable Program or Award Agreement and only to the extent otherwise permitted
by Section 162(m)(4)(C) of the Code, as to an Award that is intended to qualify
as Performance-Based Compensation, the Holder must be employed by the Company or
an Affiliate throughout the Performance Period. Unless otherwise provided in the
applicable Performance Goals, Program or Award Agreement, a Holder shall be
eligible to receive payment pursuant to such Awards for a Performance Period
only if and to the extent the Performance Goals for such period are achieved.
 
 
9

--------------------------------------------------------------------------------

 
 
     5.6 Additional Limitations. Notwithstanding any other provision of the Plan
and except as otherwise determined by the Administrator, any Award which is
granted to an Eligible Individual and is intended to qualify as
Performance-Based Compensation shall be subject to any additional limitations
set forth in Section 162(m) of the Code or any regulations or rulings issued
thereunder that are requirements for qualification as Performance-Based
Compensation, and the Plan, the Program and the Award Agreement shall be deemed
amended to the extent necessary to conform to such requirements.
 
ARTICLE 6.
 
GRANTING OF OPTIONS
 
     6.1 Granting of Options to Eligible Individuals. The Administrator is
authorized to grant Options to Eligible Individuals from time to time, in its
sole discretion, on such terms and conditions as it may determine which shall
not be inconsistent with the Plan.
 
     6.2 Qualification of Incentive Stock Options. No Incentive Stock Option
shall be granted to any person who is not an Employee of the Company or any
subsidiary corporation (as defined in Section 424(f) of the Code) of the
Company. No person who qualifies as a Greater Than 10% Stockholder may be
granted an Incentive Stock Option unless such Incentive Stock Option conforms to
the applicable provisions of Section 422 of the Code. Any Incentive Stock Option
granted under the Plan may be modified by the Administrator, with the consent of
the Holder, to disqualify such Option from treatment as an “incentive stock
option” under Section 422 of the Code. To the extent that the aggregate Fair
Market Value of stock with respect to which “incentive stock options” (within
the meaning of Section 422 of the Code, but without regard to Section 422(d) of
the Code) are exercisable for the first time by a Holder during any calendar
year under the Plan, and all other plans of the Company and any subsidiary or
parent corporation thereof (each as defined in Section 424(f) and (e) of the
Code, respectively), exceeds $100,000, the Options shall be treated as
Non-Qualified Stock Options to the extent required by Section 422 of the Code.
The rule set forth in the preceding sentence shall be applied by taking Options
and other “incentive stock options” into account in the order in which they were
granted and the Fair Market Value of stock shall be determined as of the time
the respective options were granted.
 
     6.3 Option Exercise Price. The exercise price per Share subject to each
Option shall be set by the Administrator, but shall not be less than 100% of the
Fair Market Value of a Share on the date the Option is granted (or, as to
Incentive Stock Options, on the date the Option is modified, extended or renewed
for purposes of Section 424(h) of the Code). In addition, in the case of
Incentive Stock Options granted to a Greater Than 10% Stockholder, such price
shall not be less than 110% of the Fair Market Value of a Share on the date the
Option is granted (or the date the Option is modified, extended or renewed for
purposes of Section 424(h) of the Code).
 
     6.4 Option Term. The term of each Option (the “Option Term”) shall be set
by the Administrator in its sole discretion; provided, however, that the Option
Term shall not be more than ten (10) years from the date the Option is granted,
or five (5) years from the date an Incentive Stock Option is granted to a
Greater Than 10% Stockholder. The Administrator shall determine the time period,
including the time period following a Termination of Service, during which the
Holder has the right to exercise the vested Options, which time period may not
extend beyond the last day of the Option Term. Except as limited by the
requirements of Section 409A or Section 422 of the Code and regulations and
rulings thereunder, the Administrator may extend the Option Term of any
outstanding Option, and may extend the time period during which vested Options
may be exercised, in connection with any Termination of Service of the Holder,
and may amend any other term or condition of such Option relating to such a
Termination of Service.
 
 
10

--------------------------------------------------------------------------------

 
 
     6.5 Option Vesting.
 
          (a) The period during which the right to exercise, in whole or in
part, an Option vests to the Holder shall be set by the Administrator and the
Administrator may determine that an Option may not be exercised in whole or in
part for a specified period after it is granted. Such vesting may be based on
service with the Company or any Affiliate, any of the Performance Criteria, or
any other criteria selected by the Administrator.
 
          (b) No portion of an Option which is unexercisable at a Holder’s
Termination of Service shall thereafter become exercisable, except as may be
otherwise provided by the Administrator either in the Program, the Award
Agreement or by action of the Administrator following the grant of the Option.
 
     6.6 Substitute Awards. Notwithstanding the foregoing provisions of this
Article 6 to the contrary, in the case of an Option that is a Substitute Award,
the price per share of the shares subject to such Option may be less than the
Fair Market Value per share on the date of grant; provided that the excess of:
(a) the aggregate Fair Market Value (as of the date such Substitute Award is
granted) of the shares subject to the Substitute Award, over (b) the aggregate
exercise price thereof does not exceed the excess of: (x) the aggregate fair
market value (as of the time immediately preceding the transaction giving rise
to the Substitute Award, such fair market value to be determined by the
Administrator) of the shares of the predecessor entity that were subject to the
grant assumed or substituted for by the Company, over (y) the aggregate exercise
price of such shares.
 
     6.7 Substitution of Stock Appreciation Rights. The Administrator may
provide in the applicable Program or the Award Agreement evidencing the grant of
an Option that the Administrator, in its sole discretion, shall have the right
to substitute a Stock Appreciation Right for such Option at any time prior to or
upon exercise of such Option; provided that such Stock Appreciation Right shall
be exercisable with respect to the same number of Shares for which such
substituted Option would have been exercisable, and shall also have the same
exercise price, vesting schedule and remaining Option Term as the substituted
Option.
 
ARTICLE 7.
 
EXERCISE OF OPTIONS
 
     7.1 Partial Exercise. An exercisable Option may be exercised in whole or in
part. However, an Option shall not be exercisable with respect to fractional
shares and the Administrator may require that, by the terms of the Option, a
partial exercise must be with respect to a minimum number of shares.
 
     7.2 Manner of Exercise. All or a portion of an exercisable Option shall be
deemed exercised upon delivery of all of the following to stock administrator of
the Company, or such other person or entity designated by the Administrator, or
his, her or its office, as applicable:
 
          (a) A written or electronic notice complying with the applicable rules
established by the Administrator stating that the Option, or a portion thereof,
is exercised. The notice shall be signed by the Holder or other person then
entitled to exercise the Option or such portion of the Option;
 
          (b) Such representations and documents as the Administrator, in its
sole discretion, deems necessary or advisable to effect compliance with all
applicable provisions of the Securities Act and any other federal, state or
foreign securities laws or regulations, the rules of any securities exchange or
automated quotation system on which the Shares are listed, quoted or traded or
any other applicable law. The Administrator may, in its sole discretion, also
take whatever additional actions it deems appropriate to effect such compliance
including, without limitation, placing legends on share certificates and issuing
stop-transfer notices to agents and registrars;
 
 
11

--------------------------------------------------------------------------------

 
 
          (c) In the event that the Option shall be exercised pursuant to
Section 12.3 by any person or persons other than the Holder, appropriate proof
of the right of such person or persons to exercise the Option, as determined in
the sole discretion of the Administrator; and
 
          (d) Full payment of the exercise price and applicable withholding
taxes to the Company for the shares with respect to which the Option, or portion
thereof, is exercised, in a manner permitted by Section 12.1 and 12.2.
 
     7.3 Notification Regarding Disposition. The Holder shall give the Company
prompt written or electronic notice of any disposition of shares of Common Stock
acquired by exercise of an Incentive Stock Option which occurs within (a) two
years from the date of granting (including the date the Option is modified,
extended or renewed for purposes of Section 424(h) of the Code) such Option to
such Holder, or (b) one year after the transfer of such shares to such Holder.
 
ARTICLE 8.
 
AWARD OF RESTRICTED STOCK
 
     8.1 Award of Restricted Stock.
 
          (a) The Administrator is authorized to grant Restricted Stock to
Eligible Individuals, and shall determine the terms and conditions, including
the restrictions applicable to each award of Restricted Stock, which terms and
conditions shall not be inconsistent with the Plan, and may impose such
conditions on the issuance of such Restricted Stock as it deems appropriate.
 
          (b) The Administrator shall establish the purchase price, if any, and
form of payment for Restricted Stock; provided, however, that if a purchase
price is charged, such purchase price shall be no less than the par value, if
any, of the Shares to be purchased, unless otherwise permitted by applicable
law. In all cases, legal consideration shall be required for each issuance of
Restricted Stock.
 
     8.2 Rights as Stockholders. Subject to Section 8.4, upon issuance of
Restricted Stock, the Holder shall have, unless otherwise provided by the
Administrator, all the rights of a stockholder with respect to said shares,
subject to the restrictions in the applicable Program or in each individual
Award Agreement, including the right to receive all dividends and other
distributions paid or made with respect to the shares; provided, however, that,
in the sole discretion of the Administrator, any extraordinary distributions
with respect to the Shares shall be subject to the restrictions set forth in
Section 8.3. In addition, with respect to a share of Restricted Stock with
performance-based vesting, dividends which are paid prior to vesting shall only
be paid out to the Holder to the extent that the performance-based vesting
conditions are subsequently satisfied and the share of Restricted Stock vests.
 
     8.3 Restrictions. All shares of Restricted Stock (including any shares
received by Holders thereof with respect to shares of Restricted Stock as a
result of stock dividends, stock splits or any other form of recapitalization)
shall, in the terms of the applicable Program or in each individual Award
Agreement, be subject to such restrictions and vesting requirements as the
Administrator shall provide. Such restrictions may include, without limitation,
restrictions concerning voting rights and transferability and such restrictions
may lapse separately or in combination at such times and pursuant to such
circumstances or based on such criteria as selected by the Administrator,
including, without limitation, criteria based on the Holder’s duration of
employment, directorship or consultancy with the Company, the Performance
Criteria, Company performance, individual performance or other criteria selected
by the Administrator. By action taken after the Restricted Stock is issued, the
Administrator may, on such terms and conditions as it may determine to be
appropriate, accelerate the vesting of such Restricted Stock by removing any or
all of the restrictions imposed by the terms of the Program or the Award
Agreement. Restricted Stock may not be sold or encumbered until all restrictions
are terminated or expire.
 
 
12

--------------------------------------------------------------------------------

 
 
     8.4 Repurchase or Forfeiture of Restricted Stock. Except as otherwise
determined by the Administrator at the time of the grant of the Award or
thereafter, if no price was paid by the Holder for the Restricted Stock, upon a
Termination of Service during the applicable restriction period, the Holder’s
rights in unvested Restricted Stock then subject to restrictions shall lapse,
and such Restricted Stock shall be surrendered to the Company and cancelled
without consideration. If a price was paid by the Holder for the Restricted
Stock, upon a Termination of Service during the applicable restriction period,
the Company shall have the right to repurchase from the Holder the unvested
Restricted Stock then subject to restrictions at a cash price per share equal to
the price paid by the Holder for such Restricted Stock or such other amount as
may be specified in the Program or the Award Agreement. Notwithstanding the
foregoing, the Administrator in its sole discretion may provide that in the
event of certain events, including a Change in Control, the Holder’s death,
retirement or disability or any other specified Termination of Service or any
other event, the Holder’s rights in unvested Restricted Stock shall not lapse,
such Restricted Stock shall vest and, if applicable, the Company shall not have
a right of repurchase.
 
     8.5 Certificates for Restricted Stock. Restricted Stock granted pursuant to
the Plan may be evidenced in such manner as the Administrator shall determine.
Certificates or book entries evidencing shares of Restricted Stock must include
an appropriate legend referring to the terms, conditions, and restrictions
applicable to such Restricted Stock. The Company may, in it sole discretion, (a)
retain physical possession of any stock certificate evidencing shares of
Restricted Stock until the restrictions thereon shall have lapsed and/or (b)
require that the stock certificates evidencing shares of Restricted Stock be
held in custody by a designated escrow agent (which may but need not be the
Company) until the restrictions thereon shall have lapsed, and that the Holder
deliver a stock power, endorsed in blank, relating to such Restricted Stock.
 
     8.6 Section 83(b) Election. If a Holder makes an election under Section
83(b) of the Code to be taxed with respect to the Restricted Stock as of the
date of transfer of the Restricted Stock rather than as of the date or dates
upon which the Holder would otherwise be taxable under Section 83(a) of the
Code, the Holder shall be required to deliver a copy of such election to the
Company promptly after filing such election with the Internal Revenue Service.
 
ARTICLE 9.
 
AWARD OF RESTRICTED STOCK UNITS
 
     9.1 Grant of Restricted Stock Units. The Administrator is authorized to
grant Awards of Restricted Stock Units to any Eligible Individual selected by
the Administrator in such amounts and subject to such terms and conditions as
determined by the Administrator.
 
     9.2 Term. Except as otherwise provided herein, the term of a Restricted
Stock Unit award shall be set by the Administrator in its sole discretion.
 
     9.3 Purchase Price. The Administrator shall specify the purchase price, if
any, to be paid by the Holder to the Company with respect to any Restricted
Stock Unit award; provided, however, that value of the consideration shall not
be less than the par value of a Share, unless otherwise permitted by applicable
law.
 
     9.4 Vesting of Restricted Stock Units. At the time of grant, the
Administrator shall specify the date or dates on which the Restricted Stock
Units shall become fully vested and nonforfeitable, and may specify such
conditions to vesting as it deems appropriate, including, without limitation,
vesting based upon the Holder’s duration of service to the Company or any
Affiliate, one or more Performance Criteria, Company performance, individual
performance or other specific criteria, in each case on a specified date or
dates or over any period or periods, as determined by the Administrator.
 
 
13

--------------------------------------------------------------------------------

 
 
     9.5 Maturity and Payment. At the time of grant, the Administrator shall
specify the maturity date applicable to each grant of Restricted Stock Units
which shall be no earlier than the vesting date or dates of the Award and may be
determined at the election of the Holder (if permitted by the applicable Award
Agreement); provided that, except as otherwise determined by the Administrator,
set forth in any applicable Award Agreement, and subject to compliance with
Section 409A of the Code, in no event shall the maturity date relating to each
Restricted Stock Unit occur following the later of (a) the 15th day of the third
month following the end of calendar year in which the Restricted Stock Unit
vests; or (b) the 15th day of the third month following the end of the Company’s
fiscal year in which the Restricted Stock Unit vests. On the maturity date, the
Company shall, subject to Section 12.4(e), transfer to the Holder one
unrestricted, fully transferable Share for each Restricted Stock Unit scheduled
to be paid out on such date and not previously forfeited, or in the sole
discretion of the Administrator, an amount in cash equal to the Fair Market
Value of such shares on the maturity date or a combination of cash and Common
Stock as determined by the Administrator.
 
     9.6 Payment upon Termination of Service. An Award of Restricted Stock Units
shall only be payable while the Holder is an Employee, a Consultant or a member
of the Board, as applicable; provided, however, that the Administrator, in its
sole and absolute discretion may provide (in an Award Agreement or otherwise)
that a Restricted Stock Unit award may be paid subsequent to a Termination of
Service in certain events, including a Change in Control, the Holder’s death,
retirement or disability or any other specified Termination of Service.
 
     9.7 No Rights as a Stockholder. Unless otherwise determined by the
Administrator, a Holder who is awarded Restricted Stock Units shall possess no
incidents of ownership with respect to the Shares represented by such Restricted
Stock Units, unless and until the same are transferred to the Holder pursuant to
the terms of this Plan and the Award Agreement.
 
     9.8 Dividend Equivalents. Subject to Section 10.2, the Administrator may,
in its sole discretion, provide that Dividend Equivalents shall be earned by a
Holder of Restricted Stock Units based on dividends declared on the Common
Stock, to be credited as of dividend payment dates during the period between the
date an Award of Restricted Stock Units is granted to a Holder and the maturity
date of such Award.
 
ARTICLE 10.
 
AWARD OF PERFORMANCE AWARDS, DIVIDEND EQUIVALENTS, STOCK PAYMENTS,
DEFERRED STOCK, DEFERRED STOCK UNITS
 
     10.1 Performance Awards.
 
          (a) The Administrator is authorized to grant Performance Awards,
including Awards of Performance Stock Units, to any Eligible Individual and to
determine whether such Performance Awards shall be Performance-Based
Compensation. The value of Performance Awards, including Performance Stock
Units, may be linked to any one or more of the Performance Criteria or other
specific criteria determined by the Administrator, in each case on a specified
date or dates or over any period or periods determined by the Administrator.
Performance Awards, including Performance Stock Unit awards may be paid in cash,
Shares, or a combination of cash and Shares, as determined by the Administrator.
 
          (b) Without limiting Section 10.1(a), the Administrator may grant
Performance Awards to any Eligible Individual in the form of a cash bonus
payable upon the attainment of objective Performance Goals, or such other
criteria, whether or not objective, which are established by the Administrator,
in each case on a specified date or dates or over any period or periods
determined by the Administrator. Any such bonuses paid to a Holder which are
intended to be Performance-Based Compensation shall be based upon objectively
determinable bonus formulas established in accordance with the provisions of
Article 5.
 
 
14

--------------------------------------------------------------------------------

 
 
     10.2 Dividend Equivalents.
 
          (a) Dividend Equivalents may be granted by the Administrator based on
dividends declared on the Common Stock, to be credited as of dividend payment
dates during the period between the date an Award is granted to a Holder and the
date such Award vests, is exercised, is distributed or expires, as determined by
the Administrator. Such Dividend Equivalents shall be converted to cash or
additional shares of Common Stock by such formula and at such time and subject
to such limitations as may be determined by the Administrator. In addition,
Dividend Equivalents with respect to an Award with performance-based vesting
that are based on dividends paid prior to the vesting of such Award shall only
be paid out to the Holder to the extent that the performance-based vesting
conditions are subsequently satisfied and the Award vests.
 
          (b) Notwithstanding the foregoing, no Dividend Equivalents shall be
payable with respect to Options or Stock Appreciation Rights.
 
     10.3 Stock Payments. The Administrator is authorized to make Stock Payments
to any Eligible Individual. The number or value of shares of any Stock Payment
shall be determined by the Administrator and may be based upon one or more
Performance Criteria or any other specific criteria, including service to the
Company or any Affiliate, determined by the Administrator. Shares underlying a
Stock Payment which is subject to a vesting schedule or other conditions or
criteria set by the Administrator will not be issued until those conditions have
been satisfied. Unless otherwise provided by the Administrator, a Holder of a
Stock Payment shall have no rights as a Company stockholder with respect to such
Stock Payment until such time as the Stock Payment has vested and the Shares
underlying the Award have been issued to the Holder. Stock Payments may, but are
not required to, be made in lieu of base salary, bonus, fees or other cash
compensation otherwise payable to such Eligible Individual.
 
     10.4 Deferred Stock. The Administrator is authorized to grant Deferred
Stock to any Eligible Individual. The number of shares of Deferred Stock shall
be determined by the Administrator and may (but is not required to) be based on
one or more Performance Criteria or other specific criteria, including service
to the Company or any Affiliate, as the Administrator determines, in each case
on a specified date or dates or over any period or periods determined by the
Administrator. Shares underlying a Deferred Stock award which is subject to a
vesting schedule or other conditions or criteria set by the Administrator will
be issued on the vesting date(s) or date(s) that those conditions and criteria
have been satisfied, as applicable. Unless otherwise provided by the
Administrator, a Holder of Deferred Stock shall have no rights as a Company
stockholder with respect to such Deferred Stock until such time as the Award has
vested and any other applicable conditions and/or criteria have been satisfied
and the Shares underlying the Award have been issued to the Holder.
 
     10.5 Deferred Stock Units. The Administrator is authorized to grant
Deferred Stock Units to any Eligible Individual. The number of Deferred Stock
Units shall be determined by the Administrator and may (but is not required to)
be based on one or more Performance Criteria or other specific criteria,
including service to the Company or any Affiliate, as the Administrator
determines, in each case on a specified date or dates or over any period or
periods determined by the Administrator. Each Deferred Stock Unit shall entitle
the Holder thereof to receive one Share on the date the Deferred Stock Unit
becomes vested or upon a specified settlement date thereafter (which settlement
date may (but is not required to) be the date of the Holder’s Termination of
Service). Shares underlying a Deferred Stock Unit award which is subject to a
vesting schedule or other conditions or criteria set by the Administrator will
not be issued until on or following the date that those conditions and criteria
have been satisfied. Unless otherwise provided by the Administrator, a Holder of
Deferred Stock Units shall have no rights as a Company stockholder with respect
to such Deferred Stock Units until such time as the Award has vested and any
other applicable conditions and/or criteria have been satisfied and the Shares
underlying the Award have been issued to the Holder.
 
     10.6 Term. The term of a Performance Award, Dividend Equivalent award,
Stock Payment award, Deferred Stock award and/or Deferred Stock Unit award shall
be set by the Administrator in its sole discretion.
 
 
15

--------------------------------------------------------------------------------

 
 
     10.7 Purchase Price. The Administrator may establish the purchase price of
a Performance Award, shares distributed as a Stock Payment award, shares of
Deferred Stock or shares distributed pursuant to a Deferred Stock Unit award;
provided, however, that value of the consideration shall not be less than the
par value of a Share, unless otherwise permitted by applicable law.
 
     10.8 Termination of Service. A Performance Award, Stock Payment award,
Dividend Equivalent award, Deferred Stock award and/or Deferred Stock Unit award
is distributable only while the Holder is an Employee, Director or Consultant,
as applicable. The Administrator, however, in its sole discretion may provide
that the Performance Award, Dividend Equivalent award, Stock Payment award,
Deferred Stock award and/or Deferred Stock Unit award may be distributed
subsequent to a Termination of Service in certain events, including a Change in
Control, the Holder’s death, retirement or disability or any other specified
Termination of Service.
 
ARTICLE 11.
 
AWARD OF STOCK APPRECIATION RIGHTS
 
     11.1 Grant of Stock Appreciation Rights.
 
          (a) The Administrator is authorized to grant Stock Appreciation Rights
to Eligible Individuals from time to time, in its sole discretion, on such terms
and conditions as it may determine consistent with the Plan.
 
          (b) A Stock Appreciation Right shall entitle the Holder (or other
person entitled to exercise the Stock Appreciation Right pursuant to the Plan)
to exercise all or a specified portion of the Stock Appreciation Right (to the
extent then exercisable pursuant to its terms) and to receive from the Company
an amount determined by multiplying the difference obtained by subtracting the
exercise price per share of the Stock Appreciation Right from the Fair Market
Value on the date of exercise of the Stock Appreciation Right by the number of
Shares with respect to which the Stock Appreciation Right shall have been
exercised, subject to any limitations the Administrator may impose. Except as
described in (c) below, the exercise price per Share subject to each Stock
Appreciation Right shall be set by the Administrator, but shall not be less than
100% of the Fair Market Value on the date the Stock Appreciation Right is
granted.
 
          (c) Notwithstanding the foregoing provisions of Section 11.1(b) to the
contrary, in the case of an Stock Appreciation Right that is a Substitute Award,
the price per share of the shares subject to such Stock Appreciation Right may
be less than 100% of the Fair Market Value per share on the date of grant;
provided that the excess of: (i) the aggregate Fair Market Value (as of the date
such Substitute Award is granted) of the shares subject to the Substitute Award,
over (ii) the aggregate exercise price thereof does not exceed the excess of:
(x) the aggregate fair market value (as of the time immediately preceding the
transaction giving rise to the Substitute Award, such fair market value to be
determined by the Administrator) of the shares of the predecessor entity that
were subject to the grant assumed or substituted for by the Company, over (y)
the aggregate exercise price of such shares.
 
     11.2 Stock Appreciation Right Vesting.
 
          (a) The period during which the right to exercise, in whole or in
part, a Stock Appreciation Right vests in the Holder shall be set by the
Administrator and the Administrator may determine that a Stock Appreciation
Right may not be exercised in whole or in part for a specified period after it
is granted. Such vesting may be based on service with the Company or any
Affiliate, or any other criteria selected by the Administrator. At any time
after grant of a Stock Appreciation Right, the Administrator may, in its sole
discretion and subject to whatever terms and conditions it selects, accelerate
the period during which a Stock Appreciation Right vests.
 
 
16

--------------------------------------------------------------------------------

 
 
          (b) No portion of a Stock Appreciation Right which is unexercisable at
Termination of Service shall thereafter become exercisable, except as may be
otherwise provided by the Administrator either in the applicable Program or
Award Agreement or by action of the Administrator following the grant of the
Stock Appreciation Right.
 
     11.3 Manner of Exercise. All or a portion of an exercisable Stock
Appreciation Right shall be deemed exercised upon delivery of all of the
following to the stock administrator of the Company, or such other person or
entity designated by the Administrator, or his, her or its office, as
applicable:
 
          (a) A written or electronic notice complying with the applicable rules
established by the Administrator stating that the Stock Appreciation Right, or a
portion thereof, is exercised. The notice shall be signed by the Holder or other
person then entitled to exercise the Stock Appreciation Right or such portion of
the Stock Appreciation Right;
 
          (b) Such representations and documents as the Administrator, in its
sole discretion, deems necessary or advisable to effect compliance with all
applicable provisions of the Securities Act and any other federal, state or
foreign securities laws or regulations. The Administrator may, in its sole
discretion, also take whatever additional actions it deems appropriate to effect
such compliance; and
 
          (c) In the event that the Stock Appreciation Right shall be exercised
pursuant to this Section 11.3 by any person or persons other than the Holder,
appropriate proof of the right of such person or persons to exercise the Stock
Appreciation Right.
 
     11.4 Stock Appreciation Right Term. The term of each Stock Appreciation
Right (the “Stock Appreciation Right Term”) shall be set by the Administrator in
its sole discretion; provided, however, that the term shall not be more than ten
(10) years from the date the Stock Appreciation Right is granted. The
Administrator shall determine the time period, including the time period
following a Termination of Service, during which the Holder has the right to
exercise the vested Stock Appreciation Rights, which time period may not extend
beyond the expiration date of the Stock Appreciation Right Term. Except as
limited by the requirements of Section 409A of the Code and regulations and
rulings thereunder, the Administrator may extend the Stock Appreciation Right
Term of any outstanding Stock Appreciation Right, and may extend the time period
during which vested Stock Appreciation Rights may be exercised, in connection
with any Termination of Service of the Holder, and may amend any other term or
condition of such Stock Appreciation Right relating to such a Termination of
Service.
 
     11.5 Payment. Payment of the amounts payable with respect to Stock
Appreciation Rights pursuant to this Article 11 shall be in cash, Shares (based
on its Fair Market Value as of the date the Stock Appreciation Right is
exercised), or a combination of both, as determined by the Administrator.
 
ARTICLE 12.
 
ADDITIONAL TERMS OF AWARDS
 
     12.1 Payment. The Administrator shall determine the methods by which
payments by any Holder with respect to any Awards granted under the Plan shall
be made, including, without limitation: (a) cash or check, (b) Shares
(including, in the case of payment of the exercise price of an Award, Shares
issuable pursuant to the exercise of the Award) or Shares held for such period
of time as may be required by the Administrator in order to avoid adverse
accounting consequences, in each case, having a Fair Market Value on the date of
delivery equal to the aggregate payments required, (c) delivery of a written or
electronic notice that the Holder has placed a market sell order with a broker
with respect to Shares then issuable upon exercise or vesting of an Award, and
that the broker has been directed to pay a sufficient portion of the net
proceeds of the sale to the Company in satisfaction of the aggregate payments
required; provided that payment of such proceeds is then made to the Company
upon settlement of such sale, or (d) other form of legal consideration
acceptable to the Administrator. The Administrator shall also determine the
methods by which Shares shall be delivered or deemed to be delivered to Holders.
Notwithstanding any other provision of the Plan to the contrary, no Holder who
is a Director or an “executive officer” of the Company within the meaning of
Section 13(k) of the Exchange Act shall be permitted to make payment with
respect to any Awards granted under the Plan, or continue any extension of
credit with respect to such payment, with a loan from the Company or a loan
arranged by the Company in violation of Section 13(k) of the Exchange Act.
 
 
17

--------------------------------------------------------------------------------

 
 
     12.2 Tax Withholding. The Company or any Affiliate shall have the authority
and the right to deduct or withhold, or require a Holder to remit to the
Company, an amount sufficient to satisfy federal, state, local and foreign taxes
(including the Holder’s FICA, employment tax or other social security
contribution obligation) required by law to be withheld with respect to any
taxable event concerning a Holder arising as a result of the Plan. The
Administrator may in its sole discretion and in satisfaction of the foregoing
requirement allow a Holder to elect to have the Company withhold Shares
otherwise issuable under an Award (or allow the surrender of Shares). The number
of Shares which may be so withheld or surrendered shall be limited to the number
of shares which have a Fair Market Value on the date of withholding or
repurchase equal to the aggregate amount of such liabilities based on the
minimum statutory withholding rates for federal, state, local and foreign income
tax and payroll tax purposes that are applicable to such supplemental taxable
income. The Administrator shall determine the fair market value of the Shares,
consistent with applicable provisions of the Code, for tax withholding
obligations due in connection with a broker-assisted cashless Option or Stock
Appreciation Right exercise involving the sale of shares to pay the Option or
Stock Appreciation Right exercise price or any tax withholding obligation.
 
     12.3 Transferability of Awards.
 
          (a) Except as otherwise provided in Section 12.3(b):
 
               (i) No Award under the Plan may be sold, pledged, assigned or
transferred in any manner other than by will or the laws of descent and
distribution or, subject to the consent of the Administrator, pursuant to a DRO,
unless and until such Award has been exercised, or the shares underlying such
Award have been issued, and all restrictions applicable to such shares have
lapsed;
 
               (ii) No Award or interest or right therein shall be liable for
the debts, contracts or engagements of the Holder or his successors in interest
or shall be subject to disposition by transfer, alienation, anticipation,
pledge, hypothecation, encumbrance, assignment or any other means whether such
disposition be voluntary or involuntary or by operation of law by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy), and any attempted disposition thereof shall be null and
void and of no effect, except to the extent that such disposition is permitted
by the preceding sentence; and
 
               (iii) During the lifetime of the Holder, only the Holder may
exercise an Award (or any portion thereof) granted to him under the Plan, unless
it has been disposed of pursuant to a DRO; after the death of the Holder, any
exercisable portion of an Award may, prior to the time when such portion becomes
unexercisable under the Plan or the applicable Program or Award Agreement, be
exercised by the Holder’s personal representative or by any person empowered to
do so under the deceased Holder’s will or under the then applicable laws of
descent and distribution.
 
          (b) Notwithstanding Section 12.3(a), the Administrator, in its sole
discretion, may determine to permit a Holder to transfer an Award other than an
Incentive Stock Option to any one or more Permitted Transferees, subject to the
following terms and conditions: (i) an Award transferred to a Permitted
Transferee shall not be assignable or transferable by the Permitted Transferee
other than by will or the laws of descent and distribution; (ii) an Award
transferred to a Permitted Transferee shall continue to be subject to all the
terms and conditions of the Award as applicable to the original Holder (other
than the ability to further transfer the Award); and (iii) the Holder and the
Permitted Transferee shall execute any and all documents requested by the
Administrator, including, without limitation documents to (A) confirm the status
of the transferee as a Permitted Transferee, (B) satisfy any requirements for an
exemption for the transfer under applicable federal, state and foreign
securities laws and (C) evidence the transfer.
 
 
18

--------------------------------------------------------------------------------

 
 
          (c) Notwithstanding Section 12.3(a), a Holder may, in the manner
determined by the Administrator, designate a beneficiary to exercise the rights
of the Holder and to receive any distribution with respect to any Award upon the
Holder’s death. A beneficiary, legal guardian, legal representative, or other
person claiming any rights pursuant to the Plan is subject to all terms and
conditions of the Plan and any Program or Award Agreement applicable to the
Holder, except to the extent the Plan, the Program and the Award Agreement
otherwise provide, and to any additional restrictions deemed necessary or
appropriate by the Administrator. If the Holder is married and resides in a
community property state, a designation of a person other than the Holder’s
spouse as his or her beneficiary with respect to more than 50% of the Holder’s
interest in the Award shall not be effective without the prior written or
electronic consent of the Holder’s spouse. If no beneficiary has been designated
or survives the Holder, payment shall be made to the person entitled thereto
pursuant to the Holder’s will or the laws of descent and distribution. Subject
to the foregoing, a beneficiary designation may be changed or revoked by a
Holder at any time; provided that the change or revocation is filed with the
Administrator prior to the Holder’s death.
 
     12.4 Conditions to Issuance of Shares.
 
          (a) Notwithstanding anything herein to the contrary, the Company shall
not be required to issue or deliver any certificates or make any book entries
evidencing Shares pursuant to the exercise of any Award, unless and until the
Board or the Committee has determined, with advice of counsel, that the issuance
of such shares is in compliance with all applicable laws, regulations of
governmental authorities and, if applicable, the requirements of any exchange on
which the Shares are listed or traded, and the Shares are covered by an
effective registration statement or applicable exemption from registration. In
addition to the terms and conditions provided herein, the Board or the Committee
may require that a Holder make such reasonable covenants, agreements, and
representations as the Board or the Committee, in its discretion, deems
advisable in order to comply with any such laws, regulations, or requirements.
 
          (b) All Share certificates delivered pursuant to the Plan and all
shares issued pursuant to book entry procedures are subject to any stop-transfer
orders and other restrictions as the Administrator deems necessary or advisable
to comply with federal, state, or foreign securities or other laws, rules and
regulations and the rules of any securities exchange or automated quotation
system on which the Shares are listed, quoted, or traded. The Administrator may
place legends on any Share certificate or book entry to reference restrictions
applicable to the Shares.
 
          (c) The Administrator shall have the right to require any Holder to
comply with any timing or other restrictions with respect to the settlement,
distribution or exercise of any Award, including a window-period limitation, as
may be imposed in the sole discretion of the Administrator.
 
          (d) No fractional Shares shall be issued and the Administrator shall
determine, in its sole discretion, whether cash shall be given in lieu of
fractional shares or whether such fractional shares shall be eliminated by
rounding down.
 
          (e) Notwithstanding any other provision of the Plan, unless otherwise
determined by the Administrator or required by any applicable law, rule or
regulation, the Company shall not deliver to any Holder certificates evidencing
Shares issued in connection with any Award and instead such Shares shall be
recorded in the books of the Company (or, as applicable, its transfer agent or
stock plan administrator).
 
     12.5 Forfeiture and Claw-Back Provisions. Pursuant to its general authority
to determine the terms and conditions applicable to Awards under the Plan, the
Administrator shall have the right to provide, in an Award Agreement or
otherwise, or to require a Holder to agree by separate written or electronic
instrument, that:
 
 
19

--------------------------------------------------------------------------------

 
 
          (a) (i) Any proceeds, gains or other economic benefit actually or
constructively received by the Holder upon any receipt or exercise of the Award,
or upon the receipt or resale of any Shares underlying the Award, must be paid
to the Company, and (ii) the Award shall terminate and any unexercised portion
of the Award (whether or not vested) shall be forfeited, if (x) a Termination of
Service occurs prior to a specified date, or within a specified time period
following receipt or exercise of the Award, or (y) the Holder at any time, or
during a specified time period, engages in any activity in competition with the
Company, or which is inimical, contrary or harmful to the interests of the
Company, as further defined by the Administrator or (z) the Holder incurs a
Termination of Service for “cause” (as such term is defined in the sole
discretion of the Administrator, or as set forth in a written agreement relating
to such Award between the Company and the Holder); and
 
          (b) All Awards (including any proceeds, gains or other economic
benefit actually or constructively received by the Holder upon any receipt or
exercise of any Award or upon the receipt or resale of any Shares underlying the
Award) shall be subject to the provisions of any claw-back policy implemented by
the Company, including, without limitation, any claw-back policy adopted to
comply with the requirements of the Dodd-Frank Wall Street Reform and Consumer
Protection Act and any rules or regulations promulgated thereunder, to the
extent set forth in such claw-back policy and/or in the applicable Award
Agreement.
 
     12.6 Prohibition on Repricing. Subject to Section 14.2, the Administrator
shall not, without the approval of the stockholders of the Company, (i)
authorize the amendment of any outstanding Option or Stock Appreciation Right to
reduce its price per share, or (ii) cancel any Option or Stock Appreciation
Right in exchange for cash or another Award when the Option or Stock
Appreciation Right price per share exceeds the Fair Market Value of the
underlying Shares. Subject to Section 14.2, the Administrator shall have the
authority, without the approval of the stockholders of the Company, to amend any
outstanding Award to increase the price per share or to cancel and replace an
Award with the grant of an Award having a price per share that is greater than
or equal to the price per share of the original Award.
 
ARTICLE 13.
 
ADMINISTRATION
 
     13.1 Administrator. The Committee (or another committee or a subcommittee
of the Board assuming the functions of the Committee under the Plan) shall
administer the Plan (except as otherwise permitted herein) and, unless otherwise
determined by the Board, shall consist solely of two or more Non-Employee
Directors appointed by and holding office at the pleasure of the Board, each of
whom is intended to qualify as both a “non-employee director” as defined by Rule
16b-3 of the Exchange Act or any successor rule, an “outside director” for
purposes of Section 162(m) of the Code and an “independent director” under the
rules of any securities exchange or automated quotation system on which the
Shares are listed, quoted or traded; provided that any action taken by the
Committee shall be valid and effective, whether or not members of the Committee
at the time of such action are later determined not to have satisfied the
requirements for membership set forth in this Section 13.l or otherwise provided
in any charter of the Committee. Except as may otherwise be provided in any
charter of the Committee, appointment of Committee members shall be effective
upon acceptance of appointment. Committee members may resign at any time by
delivering written or electronic notice to the Board. Vacancies in the Committee
may only be filled by the Board. Notwithstanding the foregoing, (a) the full
Board, acting by a majority of its members in office, shall conduct the general
administration of the Plan with respect to Awards granted to Non-Employee
Directors and, with respect to such Awards, the terms “Administrator” and
“Committee” as used in the Plan shall be deemed to refer to the Board and (b)
the Board or Committee may delegate its authority hereunder to the extent
permitted by Section 13.6.
 
     13.2 Duties and Powers of Committee. It shall be the duty of the Committee
to conduct the general administration of the Plan in accordance with its
provisions. The Committee shall have the power to interpret the Plan, the
Program and the Award Agreement, and to adopt such rules for the administration,
interpretation and application of the Plan as are not inconsistent therewith, to
interpret, amend or revoke any such rules and to amend any Program or Award
Agreement; provided that the rights or obligations of the Holder of the Award
that is the subject of any such Program or Award Agreement are not affected
adversely by such amendment, unless the consent of the Holder is obtained or
such amendment is otherwise permitted under Section 14.10. Any such grant or
award under the Plan need not be the same with respect to each Holder. Any such
interpretations and rules with respect to Incentive Stock Options shall be
consistent with the provisions of Section 422 of the Code. In its sole
discretion, the Board may at any time and from time to time exercise any and all
rights and duties of the Committee under the Plan except with respect to matters
which under Rule 16b-3 under the Exchange Act or any successor rule, or Section
162(m) of the Code, or any regulations or rules issued thereunder, or the rules
of any securities exchange or automated quotation system on which the Shares are
listed, quoted or traded are required to be determined in the sole discretion of
the Committee.
 
 
20

--------------------------------------------------------------------------------

 
 
     13.3 Action by the Committee. Unless otherwise established by the Board or
in any charter of the Committee, a majority of the Committee shall constitute a
quorum and the acts of a majority of the members present at any meeting at which
a quorum is present, and acts approved in writing by all members of the
Committee in lieu of a meeting, shall be deemed the acts of the Committee. Each
member of the Committee is entitled to, in good faith, rely or act upon any
report or other information furnished to that member by any officer or other
employee of the Company or any Affiliate, the Company’s independent certified
public accountants, or any executive compensation consultant or other
professional retained by the Company to assist in the administration of the
Plan.
 
     13.4 Authority of Administrator. Subject to the Company’s Bylaws, the
Committee’s Charter and any specific designation in the Plan, the Administrator
has the exclusive power, authority and sole discretion to:
 
          (a) Designate Eligible Individuals to receive Awards;
 
          (b) Determine the type or types of Awards to be granted to each
Eligible Individual;
 
          (c) Determine the number of Awards to be granted and the number of
Shares to which an Award will relate;
 
          (d) Determine the terms and conditions of any Award granted pursuant
to the Plan, including, but not limited to, the exercise price, grant price, or
purchase price, any performance criteria, any restrictions or limitations on the
Award, any schedule for vesting, lapse of forfeiture restrictions or
restrictions on the exercisability of an Award, and accelerations or waivers
thereof, and any provisions related to non-competition and recapture of gain on
an Award, based in each case on such considerations as the Administrator in its
sole discretion determines;
 
          (e) Determine whether, to what extent, and pursuant to what
circumstances an Award may be settled in, or the exercise price of an Award may
be paid in cash, Shares, other Awards, or other property, or an Award may be
canceled, forfeited, or surrendered;
 
          (f) Prescribe the form of each Award Agreement, which need not be
identical for each Holder;
 
          (g) Decide all other matters that must be determined in connection
with an Award;
 
          (h) Establish, adopt, or revise any rules and regulations as it may
deem necessary or advisable to administer the Plan;
 
          (i) Interpret the terms of, and any matter arising pursuant to, the
Plan, any Program or any Award Agreement;
 
          (j) Make all other decisions and determinations that may be required
pursuant to the Plan or as the Administrator deems necessary or advisable to
administer the Plan; and
 
 
21

--------------------------------------------------------------------------------

 
 
          (k) Accelerate wholly or partially the vesting or lapse of
restrictions of any Award or portion thereof at any time after the grant of an
Award, subject to whatever terms and conditions it selects and Section 14.2(d).
 
     13.5 Decisions Binding. The Administrator’s interpretation of the Plan, any
Awards granted pursuant to the Plan, any Program, any Award Agreement and all
decisions and determinations by the Administrator with respect to the Plan are
final, binding, and conclusive on all parties.
 
     13.6 Delegation of Authority. To the extent permitted by applicable law or
the rules of any securities exchange or automated quotation system on which the
Shares are listed, quoted or traded, the Board or Committee may from time to
time delegate to a committee of one or more members of the Board or one or more
officers of the Company the authority to grant or amend Awards or to take other
administrative actions pursuant to Article 13; provided, however, that in no
event shall an officer of the Company be delegated the authority to grant awards
to, or amend awards held by, the following individuals: (a) individuals who are
subject to Section 16 of the Exchange Act, (b) Covered Employees, or (c)
officers of the Company (or Directors) to whom authority to grant or amend
Awards has been delegated hereunder; provided, further, that any delegation of
administrative authority shall only be permitted to the extent it is permissible
under Section 162(m) of the Code and applicable securities laws or the rules of
any securities exchange or automated quotation system on which the Shares are
listed, quoted or traded. Any delegation hereunder shall be subject to the
restrictions and limits that the Board or Committee specifies at the time of
such delegation, and the Board may at any time rescind the authority so
delegated or appoint a new delegatee. At all times, the delegatee appointed
under this Section 13.6 shall serve in such capacity at the pleasure of the
Board and the Committee.
 
ARTICLE 14.
 
MISCELLANEOUS PROVISIONS
 
     14.1 Amendment, Suspension or Termination of the Plan. Except as otherwise
provided in this Section 14.1, the Plan may be wholly or partially amended or
otherwise modified, suspended or terminated at any time or from time to time by
the Board or the Committee. However, without approval of the Company’s
stockholders given within twelve (12) months before or after the action by the
Administrator, no action of the Administrator may, except as provided in Section
14.2, (a) increase the limits imposed in Section 3.1 on the maximum number of
shares which may be issued under the Plan, or (b) reduce the price per share of
any outstanding Option or Stock Appreciation Right granted under the Plan, or
(c) cancel any Option or Stock Appreciation Right in exchange for cash or
another Award when the Option or Stock Appreciation Right price per share
exceeds the Fair Market Value of the underlying Shares. Except as provided in
Section 14.10, no amendment, suspension or termination of the Plan shall,
without the consent of the Holder, impair any rights or obligations under any
Award theretofore granted or awarded, unless the Award itself otherwise
expressly so provides. No Awards may be granted or awarded during any period of
suspension or after termination of the Plan, and in no event may any Award be
granted under the Plan after the tenth (10th) anniversary of the Effective Date.
 
     14.2 Changes in Common Stock or Assets of the Company, Acquisition or
Liquidation of the Company and Other Corporate Events.
 
          (a) In the event of any stock dividend, stock split, combination or
exchange of shares, merger, consolidation or other distribution (other than
normal cash dividends) of Company assets to stockholders, or any other change
affecting the shares of the Company’s stock or the share price of the Company’s
stock other than an Equity Restructuring, the Administrator shall make equitable
adjustments, if any, to reflect such change with respect to (i) the aggregate
number and kind of shares that may be issued under the Plan (including, but not
limited to, adjustments of the limitations in Section 3.1 on the maximum number
and kind of shares which may be issued under the Plan and adjustments of the
Award Limit); (ii) the number and kind of shares of Common Stock (or other
securities or property) subject to outstanding Awards; (iii) the number and kind
of shares of Common Stock (or other securities or property) for which automatic
grants are subsequently to be made to new and continuing Non-Employee Directors
pursuant to Section 4.6 and the Non-Employee Director Equity Compensation
Policy; (iv) the terms and conditions of any outstanding Awards (including,
without limitation, any applicable performance targets or criteria with respect
thereto); and (v) the grant or exercise price per share for any outstanding
Awards under the Plan. Any adjustment affecting an Award intended as
Performance-Based Compensation shall be made consistent with the requirements of
Section 162(m) of the Code.
 
 
22

--------------------------------------------------------------------------------

 
 
          (b) In the event of any transaction or event described in Section
14.2(a) or any unusual or nonrecurring transactions or events affecting the
Company, any Affiliate of the Company, or the financial statements of the
Company or any Affiliate, or of changes in applicable laws, regulations or
accounting principles, the Administrator, in its sole discretion, and on such
terms and conditions as it deems appropriate, either by the terms of the Award
or by action taken prior to the occurrence of such transaction or event and
either automatically or upon the Holder’s request, is hereby authorized to take
any one or more of the following actions whenever the Administrator determines
that such action is appropriate in order to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under the Plan
or with respect to any Award under the Plan, to facilitate such transactions or
events or to give effect to such changes in laws, regulations or principles:
 
               (i) To provide for either (A) termination of any such Award in
exchange for an amount of cash, if any, equal to the amount that would have been
attained upon the exercise of such Award or realization of the Holder’s rights
(and, for the avoidance of doubt, if as of the date of the occurrence of the
transaction or event described in this Section 14.2 the Administrator determines
in good faith that no amount would have been attained upon the exercise of such
Award or realization of the Holder’s rights, then such Award may be terminated
by the Company without payment) or (B) the replacement of such Award with other
rights or property selected by the Administrator in its sole discretion having
an aggregate value not exceeding the amount that could have been attained upon
the exercise of such Award or realization of the Holder’s rights had such Award
been currently exercisable or payable or fully vested;
 
               (ii) To provide that such Award be assumed by the successor or
survivor corporation, or a parent or subsidiary thereof, or shall be substituted
for by similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares and prices;
 
               (iii) To make adjustments in the number and type of shares of the
Company’s stock (or other securities or property) subject to outstanding Awards,
and in the number and kind of outstanding Restricted Stock or Deferred Stock
and/or in the terms and conditions of (including the grant or exercise price),
and the criteria included in, outstanding Awards and Awards which may be granted
in the future;
 
               (iv) To provide that such Award shall be exercisable or payable
or fully vested with respect to all shares covered thereby, notwithstanding
anything to the contrary in the Plan or the applicable Program or Award
Agreement; and
 
               (v) To provide that the Award cannot vest, be exercised or become
payable after such event.
 
          (c) In connection with the occurrence of any Equity Restructuring, and
notwithstanding anything to the contrary in Sections 14.2(a) and 14.2(b):
 
               (i) The number and type of securities subject to each outstanding
Award and the exercise price or grant price thereof, if applicable, shall be
equitably adjusted; and/or
 
               (ii) The Administrator shall make such equitable adjustments, if
any, as the Administrator in its discretion may deem appropriate to reflect such
Equity Restructuring with respect to the aggregate number and kind of shares
that may be issued under the Plan (including, but not limited to, adjustments of
the limitations in Section 3.1 on the maximum number and kind of shares which
may be issued under the Plan and adjustments of the Award Limit). The
adjustments provided under this Section 14.2(c) shall be nondiscretionary and
shall be final and binding on the affected Holder and the Company.
 
 
23

--------------------------------------------------------------------------------

 
 
          (d) Notwithstanding any other provision of the Plan, in the event of a
Change in Control, each outstanding Award shall continue in effect or be assumed
or an equivalent Award substituted by the successor corporation or a parent or
subsidiary of the successor corporation.
 
          (e) In the event that the successor corporation in a Change in Control
refuses to assume or substitute for the Award, the Administrator may cause any
or all of such Awards to become fully exercisable immediately prior to the
consummation of such transaction and all forfeiture restrictions on any or all
of such Awards to lapse. If an Award is exercisable in lieu of assumption or
substitution in the event of a Change in Control, the Administrator shall notify
the Holder that the Award shall be fully exercisable for a period of ten (10)
days from the date of such notice, contingent upon the occurrence of the Change
in Control, and the Award shall terminate upon the expiration of such period.
 
          (f) For the purposes of this Section 14.2, an Award shall be
considered assumed if, following the Change in Control, the Award confers the
right to purchase or receive, for each Share subject to the Award immediately
prior to the Change in Control, the consideration (whether stock, cash, or other
securities or property) received in the Change in Control by holders of Common
Stock for each share held on the effective date of the transaction (and if
holders were offered a choice of consideration, the type of consideration chosen
by the holders of a majority of the outstanding shares); provided, however, that
if such consideration received in the Change in Control was not solely common
stock of the successor corporation or its parent, the Administrator may, with
the consent of the successor corporation, provide for the consideration to be
received upon the exercise of the Award, for each Share subject to an Award, to
be solely common stock of the successor corporation or its parent equal in fair
market value to the per share consideration received by holders of Common Stock
in the Change in Control.
 
          (g) The Administrator may, in its sole discretion, include such
further provisions and limitations in any Award, agreement or certificate, as it
may deem equitable and in the best interests of the Company that are not
inconsistent with the provisions of the Plan.
 
          (h) With respect to Awards which are granted to Covered Employees and
are intended to qualify as Performance-Based Compensation, no adjustment or
action described in this Section 14.2 or in any other provision of the Plan
shall be authorized to the extent that such adjustment or action would cause
such Award to fail to so qualify as Performance-Based Compensation, unless the
Administrator determines that the Award should not so qualify. No adjustment or
action described in this Section 14.2 or in any other provision of the Plan
shall be authorized to the extent that such adjustment or action would cause the
Plan to violate Section 422(b)(1) of the Code. Furthermore, no such adjustment
or action shall be authorized to the extent such adjustment or action would
result in short-swing profits liability under Section 16 or violate the
exemptive conditions of Rule 16b-3 unless the Administrator determines that the
Award is not to comply with such exemptive conditions.
 
          (i) The existence of the Plan, the Program, the Award Agreement and
the Awards granted hereunder shall not affect or restrict in any way the right
or power of the Company or the stockholders of the Company to make or authorize
any adjustment, recapitalization, reorganization or other change in the
Company’s capital structure or its business, any merger or consolidation of the
Company, any issue of stock or of options, warrants or rights to purchase stock
or of bonds, debentures, preferred or prior preference stocks whose rights are
superior to or affect the Common Stock or the rights thereof or which are
convertible into or exchangeable for Common Stock, or the dissolution or
liquidation of the Company, or any sale or transfer of all or any part of its
assets or business, or any other corporate act or proceeding, whether of a
similar character or otherwise.
 
 
24

--------------------------------------------------------------------------------

 
 
          (j) No action shall be taken under this Section 14.2 which shall cause
an Award to fail to comply with Section 409A of the Code or the Treasury
Regulations thereunder, to the extent applicable to such Award.
 
          (k) In the event of any pending stock dividend, stock split,
combination or exchange of shares, merger, consolidation or other distribution
(other than normal cash dividends) of Company assets to stockholders, or any
other change affecting the shares of Common Stock or the share price of the
Common Stock including any Equity Restructuring, for reasons of administrative
convenience, the Company in its sole discretion may refuse to permit the
exercise of any Award during a period of thirty (30) days prior to the
consummation of any such transaction.
 
     14.3 Approval of Plan by Stockholders. The Plan will be submitted for the
approval of the Company’s stockholders within twelve (12) months after the date
of the Board’s initial adoption of the Plan.
 
     14.4 No Stockholders Rights. Except as otherwise provided herein, a Holder
shall have none of the rights of a stockholder with respect to shares of Common
Stock covered by any Award until the Holder becomes the record owner of such
shares of Common Stock.
 
     14.5 Paperless Administration. In the event that the Company establishes,
for itself or using the services of a third party, an automated system for the
documentation, granting or exercise of Awards, such as a system using an
internet website or interactive voice response, then the paperless
documentation, granting or exercise of Awards by a Holder may be permitted
through the use of such an automated system.
 
     14.6 Effect of Plan upon Other Compensation Plans. The adoption of the Plan
shall not affect any other compensation or incentive plans in effect for the
Company or any Affiliate. Nothing in the Plan shall be construed to limit the
right of the Company or any Affiliate: (a) to establish any other forms of
incentives or compensation for Employees, Directors or Consultants of the
Company or any Affiliate, or (b) to grant or assume options or other rights or
awards otherwise than under the Plan in connection with any proper corporate
purpose including without limitation, the grant or assumption of options in
connection with the acquisition by purchase, lease, merger, consolidation or
otherwise, of the business, stock or assets of any corporation, partnership,
limited liability company, firm or association.
 
     14.7 Compliance with Laws. The Plan, the granting and vesting of Awards
under the Plan and the issuance and delivery of Shares and the payment of money
under the Plan or under Awards granted or awarded hereunder are subject to
compliance with all applicable federal, state, local and foreign laws, rules and
regulations (including but not limited to state, federal and foreign securities
law and margin requirements), the rules of any securities exchange or automated
quotation system on which the Shares are listed, quoted or traded, and to such
approvals by any listing, regulatory or governmental authority as may, in the
opinion of counsel for the Company, be necessary or advisable in connection
therewith. Any securities delivered under the Plan shall be subject to such
restrictions, and the person acquiring such securities shall, if requested by
the Company, provide such assurances and representations to the Company as the
Company may deem necessary or desirable to assure compliance with all applicable
legal requirements. To the extent permitted by applicable law, the Plan and
Awards granted or awarded hereunder shall be deemed amended to the extent
necessary to conform to such laws, rules and regulations.
 
     14.8 Titles and Headings, References to Sections of the Code or Exchange
Act. The titles and headings of the Sections in the Plan are for convenience of
reference only and, in the event of any conflict, the text of the Plan, rather
than such titles or headings, shall control. References to sections of the Code
or the Exchange Act shall include any amendment or successor thereto.
 
     14.9 Governing Law. The Plan and any agreements hereunder shall be
administered, interpreted and enforced under the internal laws of the State of
Delaware without regard to conflicts of laws thereof or of any other
jurisdiction.
 
 
25

--------------------------------------------------------------------------------

 
 
     14.10 Section 409A. To the extent that the Administrator determines that
any Award granted under the Plan is subject to Section 409A of the Code, the
Program pursuant to which such Award is granted and the Award Agreement
evidencing such Award shall incorporate the terms and conditions required by
Section 409A of the Code. To the extent applicable, the Plan, the Program and
any Award Agreements shall be interpreted in accordance with Section 409A of the
Code and Department of Treasury regulations and other interpretive guidance
issued thereunder, including without limitation any such regulations or other
guidance that may be issued after the Effective Date. Notwithstanding any
provision of the Plan to the contrary, in the event that following the Effective
Date the Administrator determines that any Award may be subject to Section 409A
of the Code and related Department of Treasury guidance (including such
Department of Treasury guidance as may be issued after the Effective Date), the
Administrator may adopt such amendments to the Plan and the applicable Program
and Award Agreement or adopt other policies and procedures (including
amendments, policies and procedures with retroactive effect), or take any other
actions, that the Administrator determines are necessary or appropriate to (a)
exempt the Award from Section 409A of the Code and/or preserve the intended tax
treatment of the benefits provided with respect to the Award, or (b) comply with
the requirements of Section 409A of the Code and related Department of Treasury
guidance and thereby avoid the application of any penalty taxes under such
Section.
 
     14.11 No Rights to Awards. No Eligible Individual or other person shall
have any claim to be granted any Award pursuant to the Plan, and neither the
Company nor the Administrator is obligated to treat Eligible Individuals,
Holders or any other persons uniformly.
 
     14.12 Unfunded Status of Awards. The Plan is intended to be an “unfunded”
plan for incentive compensation. With respect to any payments not yet made to a
Holder pursuant to an Award, nothing contained in the Plan or any Program or
Award Agreement shall give the Holder any rights that are greater than those of
a general creditor of the Company or any Affiliate.
 
     14.13 Indemnification. To the extent allowable pursuant to applicable law,
each member of the Committee or of the Board shall be indemnified and held
harmless by the Company from any loss, cost, liability, or expense that may be
imposed upon or reasonably incurred by such member in connection with or
resulting from any claim, action, suit, or proceeding to which he or she may be
a party or in which he or she may be involved by reason of any action or failure
to act pursuant to the Plan and against and from any and all amounts paid by him
or her in satisfaction of judgment in such action, suit, or proceeding against
him or her; provided he or she gives the Company an opportunity, at its own
expense, to handle and defend the same before he or she undertakes to handle and
defend it on his or her own behalf. The foregoing right of indemnification shall
not be exclusive of any other rights of indemnification to which such persons
may be entitled pursuant to the Company’s Certificate of Incorporation or
Bylaws, as a matter of law, or otherwise, or any power that the Company may have
to indemnify them or hold them harmless.
 
     14.14 Relationship to Other Benefits. No payment pursuant to the Plan shall
be taken into account in determining any benefits under any pension, retirement,
savings, profit sharing, group insurance, welfare or other benefit plan of the
Company or any Affiliate except to the extent otherwise expressly provided in
writing in such other plan or an agreement thereunder.
 
     14.15 Expenses. The expenses of administering the Plan shall be borne by
the Company and its Affiliates.
 
* * * * *
 
 
26

--------------------------------------------------------------------------------

 
 
I hereby certify that the foregoing Plan was duly adopted by the Board of
Directors of Respect Your Universe, Inc. on June 10, 2011.
 
* * * * *
 
I hereby certify that the foregoing Plan was approved by the stockholders of
Respect Your Universe, Inc. on June 10, 2011.
 
Executed on this 10th day of June 2011.
 

       
Kristian Andresen
Corporate Secretary
 



 
 
 
27

--------------------------------------------------------------------------------